DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/21/2022.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Biasing member (e.g. claim 5) - a spring (0901)
Transfer mechanism (e.g. claim 12) - a movable member (page 33, lines 31-33) and an actuator (page 34-35)
Movable  member (e.g. claims 12, 16) - e.g. a pendulum or slider (page 4, lines 14-20)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller (U.S. Patent 1,839,490, cited in IDS) in view of Allen et al. (U.S. Patent 2,689,589).
Claim 1: Moeller discloses a self-piercing rivet escapement mechanism for a rivet setting machine (the apparatus uses screws, but the examiner submits that screws and rivets are substantially similar in size and shape that the device could theoretically be capable of use for rivets, noting this describes the intended use of the device) comprising: a self-piercing rivet track (61) in which self-piercing rivets are receivable; and a first resiliently biased jaw (64, either one of two shown) that is biased towards a closed configuration (Fig. 3) in which the first resiliently biased jaw is configured to retain self-piercing rivets in the self-piercing rivet track (page 2, lines 29-33 and 96-102; wherein the first resiliently biased jaw is moveable to an open configuration (Fig. 4) in which a self-piercing rivet can escape the self-piercing rivet track (page 2 lines 72-95); wherein the first resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the first resiliently biased jaw (by engaging upper end of magazine 24 to the jaws 64 as cited above).
Regarding the use of self-piercing rivets as discussed above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Moeller does not disclose that the first resiliently biased jaw is biased towards the closed configuration by a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track (the leaf springs operate substantially transverse to the track). However, Allen et al. discloses a similar jaw engaging fasteners in a track (26) wherein the jaw is resiliently biased (via spring 80) by a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track. Because both references teach spring arrangements for biasing a jaw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one arrangement for the other to have achieved the predictable result of biasing the jaw (MPEP 2143 I. B.).
Claim 2: Referring to Moeller, the first resiliently biased jaw comprises a first cam surface (lower tapered end at bottom of Fig. 3) at a first end of the first resiliently biased jaw.
Claim 3: The first cam surface is configured such that the first resiliently biased jaw moves to the open configuration upon the load being exerted to the first cam surface (engagement of upper tapered ends of 27 against the lower tapered ends of 64 as cited above) .
Claim 4: The first resiliently biased jaw comprises a second cam surface at a second end of the resiliently biased jaw (e.g. outer edge surface).
Claim 5: The first resiliently biased jaw is biased by a biasing member (a spring arranged such as 80 in Allen) which biases against the second cam surface of the first resiliently biased jaw to bias the resiliently biased jaw towards the closed configuration (Moeller biases the jaws closed by a spring. The spring of Allen engages an outer surface of the jaw to actuate it in the substituted arrangement. A similar surface would be applied to the jaw of Moeller to achieve a similar purpose to close the jaws of Moeller).
Claim 6: Referring to Moeller, the self-piercing rivet escapement mechanism further comprises a second resiliently biased jaw (the second of pair 64) that is biased towards a closed configuration in which the second resiliently biased jaw is configured to cooperate with the first resiliently biased jaw to retain self-piercing rivets in the self-piercing rivet track, wherein the second resiliently biased jaw is moveable to an open configuration in which a self-piercing rivet can escape the self-piercing rivet track, and wherein the second resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the second resiliently biased jaw (the two jaws are mirrored and work in the same way as cited above).
Claim 7: When the first resiliently biased jaw and the second resiliently biased jaw are in the closed configuration (Fig. 3), a gap is defined between the first resiliently biased jaw and the second resiliently biased jaw, and wherein the gap extends at least partially across the self-piercing rivet track (evident in Fig. 3, the fastener being retained in the gap).
Claim 8: The resiliently biased jaw comprises a protrusion that protrudes transversely from the resiliently biased jaw (e.g. an inward hook-like protrusion in the inside face of the jaws 64 evident in Figs. 3-4).

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfarth et al. (U.S. PGPub 2018/0154488, cited in IDS) in view of Allen et al. (U.S. Patent 2,689,589).
Claim 1: Wolfarth discloses a self-piercing rivet escapement mechanism for a rivet setting machine (the apparatus uses press-in bolts or the like, but the examiner submits that press-in bolts and rivets are substantially similar in size and shape that the device could theoretically be capable of use for rivets, noting this describes the intended use of the device) comprising: a self-piercing rivet track (channel 62 leading to blocking device 4) in which self-piercing rivets are receivable; and a first resiliently biased jaw (one of two jaws 40) that is biased towards a closed configuration (Fig. 2) in which the first resiliently biased jaw is configured to retain self-piercing rivets in the self-piercing rivet track (paragraphs 30-31, 33); wherein the first resiliently biased jaw is moveable to an open configuration (Figs. 5-6) in which a self-piercing rivet can escape the self-piercing rivet track (paragraph 34); wherein the first resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the first resiliently biased jaw (via 30 - paragraphs 38-40).
Wolfarth does not disclose that the first resiliently biased jaw is biased towards the closed configuration by a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track (the leaf springs operate substantially transverse to the track). However, Allen et al. discloses a similar jaw engaging fasteners in a track (26) wherein the jaw is resiliently biased (via spring 80) by a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track. Because both references teach spring arrangements for biasing a jaw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one arrangement for the other to have achieved the predictable result of biasing the jaw (MPEP 2143 I. B.).
Claim 2: Referring to Wolfarth, the first resiliently biased jaw comprises a first cam surface (e.g. inner surface that engages 30) at a first end of the first resiliently biased jaw.
Claim 3: The first cam surface is configured such that the first resiliently biased jaw moves to the open configuration upon the load (via 30) being exerted to the first cam surface (as cited above).
Claim 4: The first resiliently biased jaw comprises a second cam surface (outer surface opposite the inner surface) at a second end of the resiliently biased jaw.
Claim 5: The first resiliently biased jaw is biased by a biasing member (a spring arranged such as 80 in Allen) which biases against the second cam surface of the first resiliently biased jaw to bias the resiliently biased jaw towards the closed configuration (Wolfarth biases the jaws closed by a spring. The spring of Allen engages an outer surface of the jaw to actuate it in the substituted arrangement. A similar surface would be applied to the jaw of Moeller to achieve a similar purpose to close the jaws of Moeller).
Claim 6: Referring to Wolfarth, the self-piercing rivet escapement mechanism further comprises a second resiliently biased jaw (second of jaws 40) that is biased towards a closed configuration in which the second resiliently biased jaw is configured to cooperate with the first resiliently biased jaw to retain self-piercing rivets in the self-piercing rivet track, wherein the second resiliently biased jaw is moveable to an open configuration in which a self-piercing rivet can escape the self-piercing rivet track, and wherein the second resiliently biased jaw is configured to move from the closed configuration to the open configuration upon exertion of a load upon the second resiliently biased jaw (the two jaws are mirrored and work in the same way as cited above).
Claim 7: When the first resiliently biased jaw and the second resiliently biased jaw are in the closed configuration (e.g. Fig. 2), a gap is defined between the first resiliently biased jaw and the second resiliently biased jaw, and wherein the gap extends at least partially across the self-piercing rivet track evident in Fig. 2, the fastener being retained in the gap).
Claim 8: The resiliently biased jaw comprises a protrusion (44) that protrudes transversely from the resiliently biased jaw (paragraph 37). The overall inward taper toward the left end of the jaws may also be broadly considered protrusions.
Claim 10: Wolfarth does not explicitly disclose at least one compressed fluid exhaust port in fluid communication with the self-piercing rivet track. However, Wolfarth implies as much given that the connecting elements (2) are conveyed through the channel with the aid of compressed air (paragraph 42), which the examiner submits would necessitate the channel being in communication with some form of compressed fluid exhaust port.
Claim 11: The resiliently biased jaw is arranged to engage a stem (shank) of the self-piercing rivet (paragraph 32).
Claim 12: Wolfarth discloses a nose arrangement (Fig. 7) for a self-piercing rivet setting tool having a punch (7) for setting self-piercing rivet (the apparatus uses press-in bolts or the like, but the examiner submits that press-in bolts and rivets are substantially similar in size and shape that the device could theoretically be capable of use for rivets, noting this describes the intended use of the device), the nose arrangement comprising: a self-piercing rivet escapement mechanism (4) that is disposed laterally with respect to the punch (Fig. 7), the self-piercing rivet escapement mechanism comprising: a self-piercing rivet track (channel 62 leading to blocking device 4) in which self-piercing rivets are receivable; and a first resiliently biased jaw (one of two jaws 40) that is disposed towards or at an end of the self-piercing rivet track (the track defined by channel 62 and 4 essentially terminates at the jaws 40) wherein the first resiliently biased jaw is biased towards a closed configuration (Fig. 2) in which the first resiliently biased jaw is configured to retain self-piercing rivets in the self-piercing rivet track (paragraphs 30-31, 33); wherein the first resiliently biased jaw is moveable to an open configuration (Figs. 5-6) in which a self-piercing rivet can escape the self-piercing rivet track (paragraph 34); the nose arrangement further comprising: a transfer mechanism (movable member 30 and actuator - paragraph 29) for transferring the self-piercing rivets from the self-piercing rivet escapement mechanism to under the punch (paragraph 39), the transfer mechanism comprising a movable member (30) that can be moved between first configuration (e.g. Figs. 5-6) and second configurations (e.g. Fig 6.) and is configured to hold at least one self-piercing rivet (e.g. Figs. 1-2); wherein, in the first configuration, the moveable member exerts a load upon the resilient jaw [of] the escapement mechanism such that the first resiliently biased jaw moves to the open configuration such that a self-piercing rivet escapes self-piercing rivet track and passes to the movable member (paragraphs 38-40).
Wolfarth does not disclose that the first resiliently biased jaw is biased towards the closed configuration by a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track (the springs operate substantially transverse to the track). However, Allen et al. discloses a similar jaw engaging fasteners in a track (26) wherein the jaw is resiliently biased (via spring 80) by a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track. Because both references teach spring arrangements for biasing a jaw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one arrangement for the other to have achieved the predictable result of biasing the jaw (MPEP 2143 I. B.).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfarth et al. and Allen et al. as applied to claim 1 and further in view of Wuester, Sr. et al. (U.S. Patent 8,800,409).
Claim 9: Wolfarth et al. and Allen et al. teach a self-piercing rivet escapement mechanism substantially as claimed except for at least one vacuum port in fluid communication with the self-piercing rivet track. As noted above, Wolfarth mentions that the connecting elements (2) are conveyed through the channel with the aid of compressed air (paragraph 42). However, Wuester teaches that fasteners may similarly be conveyed through a channel (120) via vacuum by a vacuum port (122/126) in communication therewith (column 2, lines 52-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum instead of a pressure port since it constitutes a simple substitution of one known conveying method for another to achieve the predictable result of transporting fasteners through a channel to a fastening device (MPEP 2143 I. B.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfarth et al. and Allen et al. as applied to claim 12 above, and further in view of Aoyama (U.S. Patent 5,291,645).
Claim 13: Wolfarth et al. and Allen et al. teach a nose arrangement substantially as claimed except for wherein the moveable member comprises a magnet that is configured to retain a self-piercing rivet. However, Aoyama teaches a nose arrangement for a fastening tool wherein a moveable member (21) comprises a magnet (22) that is configured to retain a fastener (column 6, lines 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a magnet on the movable member of Wolfarth in order to have better retained the fastener on its end during transporting between the feeding channel and the punch.
Claim 14: Turning to Wolfarth, the resiliently biased jaw is configured such that only a single self-piercing rivet can escape the rivet track each time the resiliently biased jaw is moved to the open configuration (as evident from Figs. 2-6).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfarth et al. in view of Allen et al. and Wuester, Sr. et al.
Claim 16: Wolfarth discloses a method of preparing fasteners for a setting operation in a self-fastener setting tool having a punch (7) for setting the fasteners, the method comprising: providing a fastener (2) to a fastener track (62 leading onto 4) of an escapement mechanism (4); retaining the fastener in the fastener track using a resiliently biased jaw (jaws 40 biased by springs 45) of the escapement mechanism; and exerting, with a moveable member (30) of the fastener setting tool, a load upon the resiliently biased jaw such that the resiliently biased jaw moves to an open configuration (Figs. 5-6) and simultaneously transferring the fastener from the fastener track to the moveable member for engagement by the punch (paragraphs 38-39, Fig. 6).
The method uses “connecting elements” such as press-in bolts with a head, shank, and optionally a cutting point (paragraph 2), but are not self-piercing rivets per se. However, one of ordinary skill in the fastening art would have recognized that fastening tools are often adaptable for use with various fasteners, such as rivet, for example as taught by Wuester (column 5, lines 51-55), and so it would have been obvious to one of ordinary skill to have adapted the Wolfarth tool for use with self-piercing rivets (which the examiner submits have a similar shape to the aforementioned press-in bolts) in order to have similarly fed and installed self-piercing rivets if desired instead of press bolts.
Wolfarth does not disclose biasing a resiliently biased jaw of the escapement mechanism towards a closed configuration using a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track (the springs operate substantially transverse to the track). However, Allen et al. discloses a similar jaw engaging fasteners in a track (26) wherein the jaw is resiliently biased (via spring 80) by a biasing force that acts in a direction that is generally parallel to the self-piercing rivet track. Because both references teach spring arrangements for biasing a jaw, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one arrangement for the other to have achieved the predictable result of biasing the jaw (MPEP 2143 I. B.).
Claim 17: Wolfarth further discloses after the self-piercing rivet has transferred to the moveable member (30), removing the load from the resiliently biased jaw thereby returning the resiliently biased jaw to the closed configuration (paragraph 40).
Claim 18: While the resiliently biased jaw is in the open configuration, only a single self-piercing rivet is allowed to escape the self-piercing rivet track (as evident from Figs. 2-6).
Claim 19: Wolfarth et al. does not disclose while the moveable member exerts a load upon the resiliently biased jaw, reducing the pressure of the self-piercing rivet track. As noted above, Wolfarth mentions that the connecting elements (2) are conveyed through the channel with the aid of compressed air (paragraph 42). However, Wuester also teaches that fasteners may similarly be conveyed through a channel (120) via vacuum by a vacuum port (122/126) in communication therewith (column 2, lines 52-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vacuum instead of a pressure port since it constitutes a simple substitution of one known conveying method for another to achieve the predictable result of transporting fasteners through a channel to a fastening device (MPEP 2143 I. B.). Consequently, the examiner submits that given the presence of vacuum in the channel, there would be reduced pressure while the moveable member exerts a load upon the resiliently biased jaw (i.e. generally during the process of moving the rivet to its fastening position).

Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Wolfarth is considered the closest art of record regarding independent claims 12 and 16. However, Wolfarth does not disclose that the moveable member is adapted to form a sealed interface with the self-piercing rivet track when the moveable member is in the first configuration, or similarly, while the moveable member exerts a load upon the resiliently biased jaw, forming a sealed interface between the moveable member and the self-piercing rivet track. The prior art of record fails to cure this deficiency.
The additionally cited prior art represents various examples of jaw-like holding or escapement mechanisms in fastening tools.

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered. Applicant’s arguments essentially rely on amendments to the claims to overcome the prior art of record, specifically to recite the configuration of the jaw biasing force in a direction parallel to the rivet track. In support of this, Applicant argues the following (italicized):
Applicant further submits that claim 1 is not obvious in light of the cited prior art documents.
As discussed above, neither Moeller nor Wolfarth disclose an apparatus that applies a biasing force to a resiliently biased jaw in a direction that is generally parallel to a self-piercing rivet track. Advantageously, this allows the escapement mechanism to be more compact. Since neither Moeller nor Wolfarth teach applying a biasing force to the latches and levers respectively in a direction parallel to the slot of the slotted supply magazine or parallel to the direction by which the fastener passes through the levers respectively, the skilled person is provided with no motivation to modify the apparatus of either document such that the resulting apparatus falls within the scope of claim 1. Furthermore, Applicant notes that making the required modifications would require a fundamental reconfiguration of whichever apparatus is used as a starting point. Such a fundamental reconfiguration would require substantial re-design and re-engineering. For at least these reasons, Applicant submits that claim 1 is patentably distinct over Moeller and Wolfarth. The above applies mutatis mutandis to claims 12 and 16.
While the examiner agrees that this constitutes a structural difference compared to Moeller or Wolfarth, the examiner is not convinced that merely reconfiguring the spring force from perpendicular to parallel to the track constitutes a substantial or non-obvious modification to the prior art. The examiner has cured this deficiency with Allen et al., which shows a spring-biased jaw where the spring is arranged to produce biasing force parallel to the rivet track. The examiner submits that this is a simple substitution of one spring arrangement for another, both of which would have been known and understood in the prior art and both of which ultimately perform similar functions. In fact, one of ordinary skill in the art at the time would have been aware of several different spring configurations for achieving a similar purpose. Moeller discloses the use of leaf springs acting on the jaws perpendicularly to the track. Wolfarth discloses coil springs acting perpendicularly to the track. Allen et al. shows coil springs acting parallel to the track. One might have alternatively considered torsion springs acting at the pivot points of the jaws, or tension springs acting across the jaws, for example. All of these represent relatively simple mechanisms for achieving the same purpose, and the examiner submits that substituting one for the other would not necessarily require drastic or substantial changes to the design, but a mere re-directing of the spring force with simple and obvious structural alterations to allow for the requisite pivoting of the jaw using that force.
Applicant argues that the claimed configuration allows the escapement mechanism to be more compact. However, arguments of counsel cannot take the place of factually supported objective evidence, and a showing of unexpected results must be based on evidence, not argument or speculation (MPEP 2145-MPEP 2145 I.). In this case, there is no evidence on the record to support Applicant’s conclusory assertion that merely arranging the springs as claimed would result in a more compact escapement mechanism. There is no direct comparison in size between the prior art and the claimed escapements. Furthermore, the compactness of the escapement would depend on more than just the spring arrangement. For example, Wolfarth recesses (46, 102) the springs 45 into both the jaws and the structure supporting the jaws, which reduces the necessary space. Moeller discloses a relatively low-profile leaf spring design. The length of the springs and how they are incorporated into the escapement would factor into the compactness of the design. Applicant’s parallel springs require the outer surfaces of the jaws to have an outwardly directed portion to engage the springs, which neither Moeller nor Wolfarth has. In summary, the examiner is unconvinced that the claimed spring arrangement necessarily results in a beneficial compactness or any other unexpected or non-obvious results over the prior art designs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726